PER CURIAM:
Carnell Hunnicutt appeals a district court order granting the Defendants summary judgment and dismissing his complaint under 42 U.S.C. § 1983 (2000) and the Religious Land Use and Institutionalized Persons Act, 42 U.S.C. § 2000cc-l(a) (2000). We have reviewed the record and the district court’s order and memorandum and affirm for the reasons stated by the district court. See Hunnicutt v. Maryland Dep’t of Corr., No. CA-04-2073-1AMD (D.Md. Jan. 19, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED